IN THE COURT OF APPEALS OF IOWA

                                    No. 22-1455
                             Filed November 17, 2022


IN THE INTEREST OF D.S.,
Minor Child,

M.S., Father,
       Appellant,

D.S., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Cerro Gordo County, Adam Sauer,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Cameron M. Sprecher of Sprecher Law Office, P.L.C., Mason City, for

appellant father.

       Barbara Jo Westphal, Belmond, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Becky Wilson of O’Mara Wilson Law, P.L.L.C., Mason City, attorney and

guardian ad litem for minor child.



       Considered by Tabor, P.J., and Schumacher and Chicchelly, JJ.
                                         2


CHICCHELLY, Judge.

       A father appeals the termination of his parental rights to his child. He asks

for more time and contends the juvenile court erred by finding the State proved the

grounds for termination. He also contends termination is not in the child’s best

interests and would harm the child based on the close bond they share.

       We review termination proceedings de novo. In re J.H., 952 N.W.2d 157,

166 (Iowa 2020). After doing so, we conclude more time would not change the

outcome of the proceedings, the statutory requirements for termination have been

met, and termination is in the child’s best interests. We therefore affirm.

       I. Background Facts and Proceedings.

       The child was born in 2018. Because of the mother’s methamphetamine

use and concerns about domestic violence between the parents, the child was

removed from the home and placed in the custody of the Iowa Department of

Health and Human Services (DHHS) in July 2021. The juvenile court adjudicated

the child in need of assistance (CINA) in September.

       The DHHS first placed the child in the father’s care1 with the understanding

that the father would not supervise the mother’s visits with the child or allow the

mother to live in the home. But in the days after the CINA adjudication, the DHHS

learned of ongoing contact between the mother and the father, and attempts to

contact each parent went unanswered. Concerned for the child’s safety, the DHHS

decided to remove the child from the father’s care and place the child with a foster

family. A worker arrived at the father’s home for removal and discovered the father


1Although the child was placed in the father’s care for a short time, the DHHS
maintained custody throughout.
                                        3


left the child with the maternal grandmother, who has a history of substance use.

The worker reported that when the child was returned, the grandmother showed

“physical indicators of possible substance use.”

      The father made no progress toward reunification. The juvenile court gave

a succinct summary of the father’s limited engagement with services:

              Since November 2021, [the father] has only met with the
      [DHHS] when his attorney could also be present. [The father] is not
      currently participating in Family Centered Services. [The father]
      completed four anger management classes and reported that he did
      not need to attend more classes. [The father] no showed for
      paternity testing on November 3 and December 8, 2021, and May
      20, 2022. [The father] has not had an interaction with the child since
      the beginning of [2022] and has provided no reasonable explanation
      for not seeing the child in approximately seven months. [The father]
      has made no attempts, whether in-person, over the phone, or video,
      to have contact with the child.

As a result, the juvenile court found clear and convincing evidence supported

terminating the father’s parental rights under Iowa Code section 232.116(1)(e) and

(h) (2022). The father appeals.2

      II. Extending Time.

      The father first asks for more time to reunify with the child. Iowa Code

section 232.104(2)(b) allows the court to continue the child’s placement for six

months if doing so will eliminate the need for the child’s removal. But before the

court can grant more time, it must “enumerate the specific factors, conditions, or

expected behavioral changes which comprise the basis for the determination that




2The court also terminated the mother’s parental rights. The mother’s attorney
appealed at the mother’s behest, but the supreme court dismissed the appeal
when the mother failed to sign the notice of appeal.
                                          4


the need for removal of the child from the child’s home will no longer exist at the

end of the additional six-month period.” Iowa Code § 232.104(2)(b).

       The father argues for more time, claiming he “made significant progress” by

finding employment and trying to maintain housing.           He admits he did not

participate in services because he distrusted the DHHS and disagreed with its

determination that he was not a suitable placement for the child. But concerns

about the father’s ability to care for the child arose when he violated the safety

plan. And the father’s claim that “[t]here is no rule of law that states a parent must

comply with services offered by the [DHHS] in order to regain custody” ignores that

the juvenile court ordered his participation.3

       Nothing in the record suggests custody can be returned to the father with

more time. The progress claimed by the father is in areas that were not a concern

when the case began. He made no progress with the concerns that led to the

DHHS to remove the child from his care: allowing the mother and maternal

grandmother contact with the child and failing to address concerns about domestic

violence in his relationship with the mother.4 To add to those concerns, the father

had not seen the child in the seven months before termination. On this record, we

conclude that delaying termination will not bring a better result. See In re B.H.A.,



3 The juvenile courts orders include recommendations made by the DHHS. For
example, the adjudicatory order prohibits the mother from interacting with the child
“without prior approval of the [DHHS] and with the presence of a person approved
by the [DHHS] to provide supervision.” It also requires the father to complete anger
management therapy; arrange for paternity testing; keep all testing appointments,
and cooperate with all testing procedures; and “attend all sessions, actively
participate in, and demonstrate progress with, all services ordered herein.”
4 The child made statements to the foster family revealing she witnessed that

violence.
                                         5


938 N.W.2d 227, 233 (Iowa 2020) (looking at a parent’s past performance as

evidence of the future). We deny the father’s request for more time.

         III. Statutory Grounds for Termination.

         We next address the grounds for termination. We need only find sufficient

evidence supporting one of the grounds cited by the juvenile court to affirm. See

In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). The father challenges the evidence

supporting termination under section 232.116(1)(h), arguing the State failed to

show the child cannot be returned to his custody as provided in section 232.102.

See Iowa Code § 232.116(1)(h)(4).5 He does not challenge termination under

section 232.116(1)(e) (allowing termination when “clear and convincing evidence

that the parents have not maintained significant and meaningful contact with the

child during the previous six consecutive months and have made no reasonable

efforts to resume care of the child despite being given the opportunity to do so”).

“Where a party has failed to present any substantive analysis or argument on an

issue, the issue has been waived.” L.N.S. v. S.W.S., 854 N.W.2d 699, 703 (Iowa

2013).

         Even so, sufficient evidence supports termination on either ground.

Because the father had no contact with the child during the seven months before

termination and has made little to no effort to resume care of the child, we may



5  The father cites to section 232.116(1)(f), which is nearly identical to
section 232.116(1)(h) but differs on the child’s age and how long the child has been
removed from the parent’s custody. Because the juvenile court terminated the
father’s rights under section 232.116(1)(h) rather than (f), we presume the error is
typographical and the father intended to cite section 232.116(1)(h)(4) (“There is
clear and convincing evidence that the child cannot be returned to the custody of
the child’s parents as provided in section 232.102 at the present time.”).
                                          6


terminate his parental rights under section 232.116(1)(e) (allowing termination

when “the parents have not maintained significant and meaningful contact with the

child during the previous six consecutive months and have made no reasonable

efforts to resume care of the child despite being given the opportunity to do so”).

Because evidence also shows the child cannot be returned to the father’s care for

the reasons stated in section I, we may terminate his parental rights under

section 232.116(1)(h).

       IV. Best Interests.

       The father next contends termination is not in the child’s best interests. To

determine the child’s best interests, we use the framework described in

section 232.116(2). See In re A.H.B., 791 N.W.2d 687, 690–91 (Iowa 2010). That

provision requires that we “give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). The “defining elements” of the best-interests analysis are the

child’s safety and “need for a permanent home.” In re H.S., 805 N.W.2d 737, 748

(Iowa 2011) (citation omitted).

       The father’s best-interests argument hinges on his belief that the child was

never in danger while in his care. The record refutes his claim for the reasons

stated in section I about his violation of the safety plan and the court’s orders. The

father failed to provide for the child’s safety. Given the father’s refusal to engage

in services, there is no basis to find that will soon change.

       Section 232.116(1)(e) and (h) allow the court to terminate parental rights

after six months.     Once that statutory period passes, we view termination
                                          7


proceedings with a sense of urgency. In re C.B., 611 N.W.2d 489, 494–95 (Iowa

2000). “[W]e cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” In re A.M.,

843 N.W.2d 100, 112 (Iowa 2014) (citation omitted).

       One year passed between the CINA adjudication and termination. The child

remained with the same foster family and integrated into the home. The juvenile

court found she is “thriving” there. But long-term placement in foster care is not

preferred to termination of parental rights. In re R.L., 541 N.W.2d 900, 903 (Iowa

Ct. App. 1995). The DHHS and guardian ad litem agreed that the child’s best

interests are served by terminating parental rights to allow the child to be adopted.

We agree.

       V. Parent-Child Bond.

       Finally, the father argues against termination of his parental rights based on

the   closeness    of   the   parent-child    relationship.     Under    Iowa    Code

section 232.116(3)(c), the juvenile court “need not terminate the relationship

between the parent and the child if . . . termination would be detrimental to the child

at the time due to the closeness of the parent-child relationship.” But the court

need not save the parent-child relationship based on section 232.116(3)(c). See

In re A.S., 906 N.W.2d 467, 475 (Iowa 2018). The court has discretion in doing so

based on the facts of the case. See id.

       We agree with the juvenile court that there is no evidence termination would

harm the child:
                                          8


              Any sadness the child may experience because of termination
       does not overcome the likely long-term hardship and neglect the
       child will suffer if in the care of parents. The Court simply cannot find
       that the parent-child relationship is so strong that it outweighs the
       need for termination. Despite any fondness or love between the
       parents and the child, it is not in the child’s best interest to wait any
       longer for permanency.

Because the child’s best interests are served by terminating the father’s parental

rights, we affirm.

       AFFIRMED.